DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments regarding the rejections of claims 1-15, filed 05/05/2022, have been fully considered but they are not persuasive. The applicant argues that Shanahan teaches a lead extensions and not interchangeable electrodes, however, the claim merely recites that a lead is configured to accept a plurality of an attachment electrodes. On page 12, the applicant annotated figure 3B of Shanahan arguing that the lead extension accepting a lead body is different from the electrode lead accepting an attachment electrode, and none of the exchangeable parts in Shanahan are electrodes, but Instead, Shanahan teaches electrodes 134 and electrode arrays 133 monolithically formed with lead bodies. This is found unpersuasive because as the lead extension is under the broadest reasonable interpretation also a lead, wherein that lead is able to accept a plurality of attachment electrodes of different shapes, such as the attachment being a lead with a different shaped distal electrode array such as the paddle electrode array illustrated in figure 1 or the straight tubular lead array illustrated in Figure 2. The electrode attachment is not defined in a way such that it cannot include a lead portion, and rather according to figure 5 of the electrode attachment follows the same structure, wherein a lead body similar to the lead extension body of Shanahan accepts an electrode attachment, wherein the attachment comprises a connection at the proximal end that is coupled to a lead having a distal electrode body/array at the distal end. Figure 5 of the present application illustrates the electrodes/electrode arrays monolithically formed with lead bodies of the attachment. However, for clarity the teachings of Jensen have been added to the rejection of claims 1-7 to provide further proof of obviousness to combine in view of the art.
Applicant’s arguments with respect to claim(s) 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pages 14-15, filed 05/05/2022, with respect to the rejection(s) of claim(s) 16-20 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shanahan et al (U.S. PG Pub 20160158558 A1) in view of Jensen et al (U.S. PG Pub 20090299447 A1) in further view of Rezai et al (U.S. PG Pub 20050131506 A1)..

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 8-12 and 15 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by Shanahan et al (U.S. PG Pub 20160158558 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Shanahan in view of Jensen et al (U.S. PG Pub 20090299447 A1).
Regarding claim 8, Shanahan teaches a medical device comprising: an implantable neural stimulator (Fig 1 and Fig 2 element 100 teach an implantable neurostimulator; [0040]), and an anatomically configured electrode([0033] teaches leads for stimulation percutaneous leads, paddle leads, and cuff leads, wherein cuffs are configured to wrap around anatomical structures such as nerves. The application also incorporate the designs of other stimulation systems that illustrate anatomically configured leads and electrode arrays; [0035] teaches electrode arrays such as electrode paddles wherein the electrodes are in an array) that is physically separate from the implantable neural stimulator (Fig 3B element 300 teaches the elongated attachment which includes the distal part of the lead, comprising the electrodes wherein the electrode is physically separate from the stimulator and the lead extension; [0051] teaches the elongated attachment having to be inserted in to the ports of the connector of the lead extension, therefore they must be separate until the proximal end of the attachment (300) is connected to the distal connector of the lead (324)), wherein the anatomically configured electrode is configured to be electrically connected to the implantable neural stimulator by an electrode lead ([0051] teaches the connection between the terminals (310) of the attachment (300/106) electrically coupling to the connector contacts (340) of the lead to allow the neurostimulator 102 send stimulation to the electrode array (133) at the distal end of the attachment to stimulate target tissue; [0034] teaches the control module 102 is a stimulation or pulse generator that is coupled to the leads to send electrical signals to the electrode arrays for stimulation; [0078]), wherein the electrode lead is configured to accept a plurality of anatomically configured electrodes of different shapes, and wherein the anatomically configured electrode is adapted to be accepted by the electrode lead (Fig 3B illustrates that the lead extension body is configured to accept a plurality of anatomically configured electrodes having different shapes; Figs 1 and 2 teaches different electrode shapes such as a paddle or tubular shape; [0033] teaches selecting paddle lead, percutaneous lead, or nerve cuff depending on the target site; [0043]).  As these different electrodes are configured for different areas of the anatomy, the examiner is considering these to be “anatomically configured.”  In the alternative, Shanahan doesn’t expressly and explicitly teach the electrode is an “anatomically configured” electrode.
Jensen teaches a system in a similar field of endeavor, wherein the distal electrode array is an anatomically configured electrode ([0065] teaches that the shape of the lead can be varied depending on the application of the lead; Figs 1B-1D and 3 illustrates different distal electrode array shapes configured to secure the lead to different locations and structures of the patient; Figs 7A-7B illustrate different memory shaped electrode arrays configured to be able to secure a lead depending on the target area; Fig 22A-22B illustrates that lead /electrode surface and shape can be different depending on the target location/structure).
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have the plurality of different shaped electrode attachments be configured to secure the electrode lead to a location on the recipient's anatomy, as taught by Jensen, in order to help secure the electrode and lead to the target anatomy of a patient for multiple different types of structures and regions and prevent unwanted dislodgment and mitigation of the electrodes in the target region.
Regarding claim 9, Shanahan teaches claim 8, wherein the anatomically configured electrode is configured to be implanted at a target anatomical site of a recipient of the medical device ([0005] and [0008] and [0011] teach embodiments with implantable leads; [0040] teaches the electrical stimulation components such as the lead, the paddle body are implanted into the body of a patient; [0078]), and wherein the implantable neural stimulator is configured to use the anatomically configured electrode to deliver electrical stimulation to the target anatomical site, and/or measure electrical properties of the recipient at the target anatomical site ([0051] teaches the connection between the terminals (310) of the attachment (300/106) electrically coupling to the connector contacts (340) of the lead to allow the neurostimulator 102 send stimulation to the electrode array (133) such as a cuff at the distal end of the attachment to stimulate target tissue; [0034] teaches the control module 102 is a stimulation or pulse generator that is coupled to the leads to send electrical signals to the electrode arrays for stimulation; [0078]).
Regarding claim 10, Shanahan teaches claim 8, wherein the anatomically configured electrode is configured to be implanted at a target anatomical site before electrical connection of the anatomically configured electrode to the implantable neural stimulator (Fig 3B teaches the attachment (300) being separate from the rest of the neural stimulator, therefore it is configured to be implanted at a target site before being coupled to the connector (322) and connecting to the implantable neural stimulator (102); [0033] teaches selecting paddle lead, percutaneous lead, or nerve cuff depending on the target site; [0043]).
Regarding claim 11, Shanahan teaches claim 8, wherein the implantable neural stimulator is selected from a group comprising: an auditory prosthesis, a deep brain stimulator, a spinal stimulator, a vestibular stimulator, and a pacemaker ([0040] teaches that the stimulation system can be used for deep brain stimulation, neural stimulation and spinal cord stimulation, as well as other applications).
Regarding claim 12, Shanahan teaches claim 8, wherein the implantable neural stimulator comprises an electrode array configured to deliver electrical stimulation to a recipient of the medical device (Fig 1 and 2 element 133 teaches electrode arrays; [0033]-[0035] teaches electrode arrays configured to deliver electrical stimulation; [0078]), wherein the implantable neural stimulator comprises a flying lead (Fig 3b element 324 teaches a lead extension, where the lead is flying lead as it is not connected to an actuator and is configured to accept an attachment; [0050]-[0052]), and wherein the anatomically configured electrode is configured to connect to a distal end of the flying lead ([0005] and [0008]; [0045]-[0046] teaches the electrode lead (extension lead) comprising conductors/wires for electrically connecting the terminals  of the connector at the tip of the lead to the stimulator and further connecting to the electrode attachment (133) to deliver stimulation to a target tissue region; [0078]).
Regarding claim 15, Shanahan teaches claim 8, wherein the anatomically configured electrode mechanically attaches to a recipient's anatomy via one of a blade, cylinder, or loop ([0033] teaches the lead being cuff leads which are used to wrap around and secure the lead to tissue, A cuff creates a loop or cylinder to wrap around a target tissue structure such as a nerve.)
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shanahan et al (U.S. PG Pub 20160158558 A1) in view of Jensen et al (U.S. PG Pub 20090299447 A1).
Regarding claim 1, Shanahan teaches an implantable neural stimulator (Figure 3b element 100 teaches an implantable neural stimulator; [0005]; [0040] teaches that the system is usually implanted; [0075]), comprising: an attachment electrode shaped to secure the attachment electrode to a recipient's anatomy ([0050]-[0052] teaches the lead extension (324) configured to connect to an elongated device is an attachment electrode wherein the attachment comprises a lead with electrodes at the end such as leads 106 or 107 having electrode arrays 133; Figs 1 and 2 illustrate different lead/electrode array shapes that can be used for different anatomical structures/targets; [0035] teaches the lead body can be a paddle shape or straight array for percutaneous implantation); and an electrode lead configured to accept a plurality of attachment electrodes of different shapes (Fig 3b teaches an electrode lead (324) comprising a connector (322) configured to accept the attachment (300); Figs 1 and 2 illustrate that the attachment can be different shapes such as a paddle or straight array; [0035] teaches the lead having a paddle body shape or straight shape for percutaneous leads; Fig 4C; Fig 5A; [0050]-[0052]), wherein the attachment electrode is adapted to be accepted by the electrode lead and secure the electrode lead to a location on a recipient's anatomy ([0033] teaches the lead being cuff leads which are used to wrap around and secure the lead to tissue; [0035] teaches the lead having a paddle body shape or straight shape for percutaneous leads). However, Shanahan fails to explicitly teach, the attachment configured to secure the electrode lead to a location on a recipient's anatomy
Jensen teaches teaches a system in a similar field of endeavor, wherein the distal electrode array is adapted to secure the electrode lead to a location on a recipient's anatomy ([0065 teaches that the shape of the lead can be varied depending on the application of the lead; Figs 1B-1D and 3 illustrates different distal electrode array shapes configured to secure the lead to different locations and structures of the patient; Figs 7A-7B illustrate different memory shaped electrode arrays configured to be able to secure a lead depending on the target area; Fig 22A-22B illustrates that lead /electrode surface and shape can be different depending on the target location/structure).
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have the plurality of different shaped electrode attachments be configured to secure the electrode lead to a location on the recipient's anatomy, as taught by Jensen, in order to help secure the electrode and lead to the target anatomy of a patient for multiple different types of structures and regions and prevent unwanted dislodgment and mitigation of the electrodes in the target region.
Regarding claim 2, the modified invention of Shanahan teaches claim 1, wherein the attachment electrode is configured to be joined to a tip of the electrode lead by an attachment method selected from a group comprising: crimping, screwing, and gluing ([0053] teaches a set screw or other attachment element being used to fasten the lead within the connector of the lead extension).
Regarding claim 3, the modified invention of Shanahan teaches claim 1, wherein the implantable neural stimulator is selected from a group comprising: an auditory prosthesis, a deep brain stimulator, a spinal stimulator, a vestibular stimulator, a transcranial stimulator, and a pacemaker ([0040] teaches that the stimulation system can be used for deep brain stimulation, neural stimulation and spinal cord stimulation, as well as other applications).
Regarding claim 4, the modified invention of Shanahan teaches claim 1 wherein the electrode lead is a flying lead electrode (Fig 3b element 324 teaches a lead extension, where the lead is flying lead as it is not connected to an actuator and is configured to accept an attachment; [0050]-[0052]), comprising: a conductor lead for passing electric current at least one of to or from a location on the recipient's anatomy.([0005] and [0008]; [0045]-[0046] teaches the electrode lead (extension lead) comprising conductors/wires for electrically connecting the terminals  of the connector at the tip of the lead to the stimulator and further connecting to the electrode attachment (133) to deliver stimulation to a target tissue region; [0078]).
Regarding claim 5, the modified invention of Shanahan teaches claim 1, wherein the electrode lead has a first contact surface (Fig 3b element 340 teaches a terminal contact of the connector (322) at the distal end of the lead (324)), the attachment electrode comprises a second contact surface and a third contact surface, wherein the first and second contact surfaces are configured to form an electrical connection between the electrical electrode lead and the attachment electrode, and wherein the third contact surface is configured to form an electrical connection between the attachment electrode and tissue of a recipient of the implantable neural stimulator (Fig 3b element 310 teaches a second contact surface of the attachment configured to interface with the first surface (340) of the lead to form an electrical connection, wherein the attachment has is a lead comprising a third contact surface such as an electrode array (133) configured to contact tissue and deliver stimulation; [0034]; [0045]; [0051]).
Regarding claim 6, the modified invention of Shanahan teaches claim 5, wherein the electrode lead comprises an electrical conductor embedded in a non-conductive carrier member ([0045]-[0046] teaches the conductive wires that electrically connect the distal lead connector (322) and the control module (102) may be embedded in a nonconductive material of the lead body (106)), the first contact surface is electrically connected to the electrical conductor ([0045]; [0052] teaches the conductive wires extend through the lead body of the lead extension (324) to the first surface (340) i.e. connector contacts ), and wherein at least part of the first contact surface is exposed (Fig 3B elements 340 teach the electrical contacts/first surface of the connector od the lead extension, wherein the contacts are exposed to electrically couple to the electrode array terminals (310) of the attachment lead and electrode array that is plugged into the connector (322) [0045]).
Regarding claim 7, the modified invention of Shanahan teaches claim 1, wherein the attachment electrode is configured to be implanted at a target anatomical site within a recipient of the implantable neural stimulator ([0005] and [0008] and [0011] teach embodiments with implantable leads; [0040] teaches the electrical stimulation components such as the lead, the paddle body are implanted into the body of a patient).
Claims 13-14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shanahan et al (U.S. PG Pub 20160158558 A1) in view of Jensen et al (U.S. PG Pub 20090299447 A1) in further view of Boggs et al (U.S. PG Pub 20130238066).
Regarding claim 13, Shanahan teaches A surgical kit, comprising a medical device (Fig 3b), comprising: a plurality of anatomically configured electrodes of different shapes figure 1 and 2 illustrates having a paddle shaped electrode attachment or a straight shaped electrode attachment for percutaneous implantation; [0035] teaches the lead having a paddle body shape or straight shape for percutaneous leads),and an implantable neural stimulator comprising the electrode lead (Fib 3b; [0050]), wherein the electrode lead is configured to accept each of the plurality of anatomically configured electrodes and each anatomically configured electrode of the plurality of anatomically configured electrodes is configured to be electrically connected to the implantable neural stimulator via the electrode lead (Fig 3b teaches an electrode lead (324) comprising a connector (322) configured to accept the attachment (300); Figs 1 and 2 illustrate that the attachment can be different shapes such as a paddle or straight array; [0035] teaches the lead having a paddle body shape or straight shape for percutaneous leads; Fig 4C; Fig 5A; [0050]-[0052] teaches the lead extension connector 322 accepting the lead terminals and electrically coupling the electrodes of the electrode attachment lead to the implantable neural stimulator); however, fails to explicitly teach wherein each anatomically configured electrode of the plurality of anatomically configured electrodes is configured to secure an electrode lead to a location on a recipient's anatomy and the kit further comprises a closed sterile packaging, wherein the implantable neural stimulator and the anatomically configured electrode are physically separate within the closed sterile packaging.
Jensen teaches a system in a similar field of endeavor, wherein the distal electrode array is adapted to secure the electrode lead to a location on a recipient's anatomy ([0065 teaches that the shape of the lead can be varied depending on the application of the lead; Figs 1B-1D and 3 illustrates different distal electrode array shapes configured to secure the lead to different locations and structures of the patient; Figs 7A-7B illustrate different memory shaped electrode arrays configured to be able to secure a lead depending on the target area; Fig 22A-22B illustrates that lead /electrode surface and shape can be different depending on the target location/structure), however fails to teach the sterile packaging.
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have the plurality of different shaped electrode attachments be configured to secure the electrode lead to a location on the recipient's anatomy, as taught by Jensen, in order to help secure the electrode and lead to the target anatomy of a patient for multiple different types of structures and regions and prevent unwanted dislodgment and mitigation of the electrodes in the target region.
Boggs teaches a system in the same field of endeavor, wherein a sterile package of an implantable stimulator, includes a closed sterile packaging, comprising an implantable stimulator and an electrode, that are physically separated within the closed sterile packaging (Fig 12 illustrates the stimulator (28) and the electrode (14) being separated in the sterile packaging; [0169])
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to kit of Shanahan, to have the different leads and electrode arrays (Shanahan Fig 1 and 2 elements 133; [0033]) and the implantable stimulator (Shanahan Fig 1-3B element 102) be physically separated within a closed sterile packaging, as taught by Boggs, in order to ensure the implantable medical device components are sterile before implantation, and so each of the components are held in place in the packaging, and can be removed and implanted separately without affecting the sterility of the other component.
Regarding claim 14, the modified invention of Shanahan teaches claim 13, wherein each of the plurality of anatomically configured electrodes provide a different physical form of mechanical attachment of the anatomically configured electrode to a recipient's anatomy (Fig 1 and 2 elements 133 teach different electrode configurations that provide different physical forms for mechanical attachment to patent tissue; [0033] teaches using different types of leads such as percutaneous leads, paddle leads, and cuff leads, which provide different forms for attaching to tissue).
Regarding claim 21, the modified invention of Shanahan, teaches claim 14, wherein the plurality of anatomically configured electrodes include two or more of a first electrode comprising a crimp-on sleeve with a central portion designed to pierce a stapedius muscle and locate within a body of the stapedius muscle, a second electrode to attach to a cochlear apex via screws, pins, or mesh to encourage fibrous tissue growth, a third electrode comprising one or more plates to facilitate fixation via a fixation agent (Fig 1 element 133 teaches a paddle lead comprising an electrode array; [0033]-[0036] teaches different lead/electrode array configurations that can be selected and used), a fourth electrode comprising a relatively large surface area to provide low impedance between the fourth electrode and surrounding tissue (Fig 2 element 133 teaches a lead having a surface area that can provide low impedance an electrode and surrounding tissue; [0033]-[0036] teaches different lead/electrode array configurations that can be selected and used).
Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shanahan et al (U.S. PG Pub 20160158558 A1) in view of Jensen et al (U.S. PG Pub 20090299447 A1) in further view of Rezai et al (U.S. PG Pub 20050131506 A1).
Regarding claim 16,  a method comprising: selecting, based on characteristics of a surgical site of a recipient, one of a plurality of electrodes of different shapes in a kit (Figs 1 and 2 illustrates that different electrode shapes can be selected for implantation based on the location and structure being targeted; [0033] teaches using different types of leads such as percutaneous leads, paddle leads, and cuff leads, which provide different forms for attaching to tissue; [0035] teaches the lead body can be a paddle shape or straight array for percutaneous implantation), wherein each electrode of the plurality of electrodes is configured to be electrically connected to an implantable stimulator (Fig 3b teaches an electrode lead (324) comprising a connector (322) configured to accept the attachment (300); Figs 1 and 2 illustrate that the attachment can be different shapes such as a paddle or straight array; [0035] teaches the lead having a paddle body shape or straight shape for percutaneous leads; Fig 4C; Fig 5A; [0050]-[0052] teaches the lead extension connector 322 accepting the lead terminals and electrically coupling the electrodes of the electrode attachment lead to the implantable neural stimulator), however, Shanahan fails to explicitly teach securing a lead to a part of an anatomy of the recipient; securing the selected electrode to the part of an anatomy of the recipient, and subsequent to the securing, electrically connecting the selected electrode to the lead of an implantable stimulator unit.
Jensen teaches a system in a similar field of endeavor, wherein the distal electrode array used is selected such that it ideally configured for a desired location on a recipient's anatomy and secured to the patient ([0065 teaches that the shape of the lead can be varied depending on the application of the lead; Figs 1B-1D and 3 illustrates different distal electrode array shapes configured to secure the lead to different locations and structures of the patient; Figs 7A-7B illustrate different memory shaped electrode arrays configured to be able to secure a lead depending on the target area; Fig 22A-22B illustrates that lead /electrode surface and shape can be different depending on the target location/structure).
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have chosen electrode attachment of the plurality of different shaped electrode attachments be secured the electrode lead to a location on the recipient's anatomy, as taught by Jensen, in order to help secure the electrode and lead to the target anatomy of a patient for multiple different types of structures and regions and prevent unwanted dislodgment and mitigation of the electrodes in the target region.
Rezai teaches a device in the same field of invention, wherein subsequent to the securing the electrode attachment to the target tissue, the electrodes are electrically connecting the selected electrode to an implantable stimulator unit ([0058] teaches after the stimulation electrodes (100) are implanted and anchored, electrically connecting the device to an implantable pulse generator by a lead extension which has a flat plug in connector at the distal end of the extension).
It would have been obvious to one of ordinary skill in the art, to have further modified the invention of Shanahan, to have, subsequent to the securing the electrode attachment, electrically connected the selected electrode to the lead of an implantable stimulator unit, as taught by Rezai, in order to allow more freedom and mobility of the electrode attachment during implantation, in order to make it easier to handle and maneuver the electrode array during placement at the target tissue.
Regarding claim 17, the modified invention of Shanahan teaches claim 16, further comprising implanting the implantable stimulator unit in the recipient ([0040] teaches that the lead and the control module or stimulation unit are implanted in to the patient; [0075] teaches the pulse generator is an implantable generator).
Regarding claim 18, the modified invention of Shanahan teaches claim 16 further comprising: delivering electrical stimulation from the implantable stimulator unit to the recipient via the selected electrode ([0004] teaches that the pulse generator generates electric pulses that are delivered by the electrodes; [0078]-[0079] teaches that electrical currents are emitted from the electrodes of the lead, wherein certain electrodes can be selected from the array for stimulation).
Regarding claim 19, the modified invention of Shanahan teaches claim 16, further comprising: however, fails to explicitly teach removing an insulating layer from a lead of the implantable stimulator unit to expose an electrical contact, wherein the selected electrode is electrically connected to the exposed electrical contact to form an electrical connection with the implantable stimulator unit.
It is common practice, and obvious to one of ordinary skill in the art before the effective filling date, to provide a rubber or plastic cap or cover over electrical connecting contacts, terminals, and ports of packaged electronics in order to prevent dust and water from getting into the contact and terminals before use. These caps are removed before use to allow for a male/female or other type of connector contact corresponding electrical contacts and complete a circuit. It would have been obvious to have the flat connector (210) and plug-in connector (725), taught by Rezai, comprise a rubber cover to protect the electrical contacts until they are used and connected to prevent unwanted degradation and interference of the contacts and ensure an effective coupling.
Regarding claim 20, the modified invention of Shanahan teaches claim 16, however, fails to teach implanting the implantable stimulator unit in the recipient before the selected electrode is electrically connected.
Rezai teaches a device/method in the same field of in invention, wherein implanting the implantable stimulator unit in the recipient happens before the selected electrode is electrically connected ([0058] teaches that after the screening process the device (100) is anchored and then connected to an implanted pulse generator).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have further modified Shanahan, wherein implanting the implantable stimulator unit in the recipient happens before the selected electrode is electrically connected, in order to allow a physician to swap/change/replace an old or faulty electrode array with a proper functioning and shaped electrode array without having to remove and replace the whole device, reducing the time and impact of a procedure on the user.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792